FILED
                            NOT FOR PUBLICATION                              MAY 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRANDON GARRETT,                                 No. 09-55432

               Petitioner - Appellant,           D.C. No. 2:08-cv-06763-SJO

  v.
                                                 MEMORANDUM *
JOHN MARSHALL, Warden and
MICHAEL S. EVANS,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Brandon Garrett appeals from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition.

       This court has received and reviewed Garrett’s responses to the orders to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
show cause filed on September 16, 2010 and February 14, 2011.

      Garrett has completed his custodial sentence and was discharged from

parole. Accordingly, Garrett’s appeal, in which he requests the restoration of good

time credits, must be dismissed as moot. See United States v. Palomba, 182 F.3d

1121, 1123 (9th Cir. 1999). All pending requests are denied.

      DISMISSED.




                                         2                                   09-55432